DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 	1.    Determining the scope and contents of the prior art.
 	2.    Ascertaining the differences between the prior art and the claims at issue.
 	3.    Resolving the level of ordinary skill in the pertinent art.
 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 30-39 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chun et al. in U.S. Patent No. 8,315,641 B2 (cited by the applicant of record), hereinafter referred to as Chun, in view of Kim et al. in Pub. No. US 2010/0238872 A1 (cited by the applicant of record), hereinafter referred to as Kim, and Damnjanovic et al. in Pub. No. US 2010/0067470 A1 (with provisional application No. 61/096,602 filed on September 12, 2008) (cited by the applicant of record), hereinafter referred to as Damnjanovic.
 	Referring to claim 21, Chun discloses a random access method (Fig. 6 & Fig. 8) for a user equipment, the method comprising: receiving a first message (i.e. preamble assignment information for uplink timing alignment) from a base station (S82); transmitting a second random access preamble corresponding to the preamble assignment information to the base station (S61 & S83); and receiving a second random access response including uplink timing alignment information from the base station (S62 & S83) (see col. 2, lines 48-65, col. 6, line 55 to col. 7, line 11, col. 8, line 61 to col. 9, line 17).
 	Chun differs from the claim, it does not disclose an initial random access procedure prior to the reception of the first message, comprising:  transmitting a first random access preamble 
 	Kim, for example, from the similar field of endeavor, teaches the same feature of performing an initial random access procedure, comprising:  transmitting a first random access preamble through a first carrier to a base station and receiving, from the base station, a first random access response in response to the first random access preamble, wherein the first random access response includes first timing alignment information, prior to wireless communication setup (FIG. 1 and FIG. 4), which can be easily adopted by one of ordinary skill in the art to implement in the method of Chun to further enhance the system performance.  
 	Although Chun in view of Kim fail to disclose that the first timing alignment information is different from the second timing alignment information, it would have been obvious since each the first and second timing alignment information is included within the first and second random access response, respectively.  Therefore, the first timing alignment information is inherently different from the second timing alignment information.
 	Furthermore, although Chun in view of Kim disclose the system being a multiple carrier system that utilizes symbols and sub-carriers (col. 1, lines 46-59 in Chun), they do not disclose a specific carrier aggregation scheme providing a first carrier and a second carrier, and wherein the first message is received through the first carrier and the first message includes information indicating that a specific random access preamble to be transmitted through the second carrier based on the information indicating the specific random access preamble, which are well known 
   	Damnjanovic, for example, from similar field of endeavor, teaches a specific carrier aggregation scheme providing a first carrier and a second carrier, and wherein the first message is received through the first carrier and the first message includes information indicating that a random access preamble to be transmitted through the second carrier (paragraphs [0066], [0068], [0091], [0094], [0097], [0099], [0100] & FIGs. 9-11 in Pub. No. US 2010/0067470 A1 and paragraphs [0034], [0037]-[0040] & FIG. 8 in provisional application No. 61/096,602), which can be easily adopted by one of ordinary skill in the art to implement into the method of Chun in view of Kim, to perform conventional random access channel transmission in multicarrier operations to achieve synchronization to further enhance the system speed and efficiency.
 	Referring to claim 22, Chun in view of Kim and Damnjanovic disclose the further step of: establishing timing alignment with the second carrier using the random access response (col. 6, line 55 to col. 7, line11 in Chun, and paragraph [0079] in Damnjanovic).
 	Referring to claim 23, Chun in view of Kim and Damnjanovic disclose the further steps of: after receiving the first random access response, transmitting a connection request message to the base station; and receiving a connection setup message from the base station (paragraph [0015] in Kim).
	Referring to claim 24, Chun in view of Kim and Damnjanovic disclose that the first carrier occupies a first frequency band and the second carrier occupies a second frequency band, and the first frequency band is not contiguous to the second frequency band (paragraphs [0093] and [0097] in Damnjanovic).

  	Claims 30-34 are rejected for substantially identical reasons as claims 21-23, 25 and 24, except each claim is in communication device claim format with conventional element of a circuitry. 
 	Claims 35-39 are rejected for substantially identical reasons as claims 21-23, 25 and 24, except each claim is in an apparatus claim format with conventional element of a circuitry.
Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive.  
 	In the remarks, the applicant first argued that the reconfiguration message from the base station to the UE in Damnjanovic (allegedly corresponding to the claimed first message) is vastly different from the random access preamble (S82) illustrated in FIG. 8 of Chun (reproduced above for explanation).  The reconfiguration message of Damnjanovic is a message containing the selected cell and carrier information for load balancing (the 602 application, paragraph [0040]: "The serving cell may send a reconfiguration message containing the selected cell and carrier to the UE."). The random access preamble illustrated in FIG. 8 of Chun, on the other hand, is not related to a selected cell or carrier information. Instead, the random access preamble of Chun selects a signature transmitted through downlink channel (Chun, col. 6, line 64-col. 7, line 1: The AICH transmitted in response to the preamble transmits the signature selected by the preamble...").  Because the reconfiguration message of Damnjanovic as set forth at paragraph [0040] of the 602 application is different from the random access preamble of Chun in their 
 	The examiner respectfully disagrees since the Damnjanovic reference is relied upon for the teaching of a specific carrier aggregation scheme in multicarrier system (similar to system of Chun), wherein Damnjanovic discloses multicarrier operations and the possibility of transmitting/receiving random access preamble/response through each of the multicarriers.  
Furthermore, in Damnjanovic reference, paragraphs [00660 & [0068], it clearly states that “the base station 302 can respond to the random access preamble (i.e. message 1) with a random access response (i.e. message 2) using a particular DL carrier or all DL carriers in multicarrier operation”.  In addition, in paragraph [0097], it clearly states that “A cell and a carrier may be selected for the UE based on a specific algorithm and with coordination between a set of cells over the backhaul.  The serving cell may send a reconfiguration message (i.e. the first message) containing the selected cell and carrier to the UE.  The UE then perform random access to the selected cell and carrier”.   By simply arguing that the reconfiguration message of Damnjanovic is different from the random access preamble of Chun, it would not be sufficient to overcome the prior art rejection as indicated above.
 	Therefore, it would still have been obvious to one of ordinary skill in the art to provide different carriers (i.e. a first carrier and a second carrier), such that receiving a first message (i.e. preamble assignment information for uplink timing alignment) from a base station (S82) through the first carrier and transmitting a second random access preamble corresponding to the preamble assignment information to the base station (S61 & S83) through the second carrier for conventional interference avoidance.  

 	The examiner again respectfully disagrees since the limitation of performing random access procedure based on either “contention-free” or “contention-based” were not recited in any part of the claim.  The applicant is to be reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Therefore, in view of the above reasoning, the examiner believes that Chun in view of Kim and Damnjanovic do disclose all of the claimed features and meet all claim limitations as recited in claim 21.	
 	Other independent claims 30 and 35 recite features similar to claim 21, and are not patentable over Chun in view of Kim and Damnjanovic for at least the similar reasons set forth for claim 21. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465